

	

		II

		109th CONGRESS

		1st Session

		S. 1690

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 13, 2005

			Ms. Collins (for herself

			 and Ms. Snowe) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for flexibility and improvements

		  in elementary and secondary education, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 No Child Left Behind Flexibility and

			 Improvements Act.

		2.Discretion to modify

			 adequate yearly progress timeline

			Section 1111(b)(2)(F) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(F)) is amended—

				(1)by striking (F)

			 Timeline.—Each State and inserting the

			 following:

					

						(F)Timeline

							(i)In

				generalEach

				State

							;

				and

				(2)by adding at the end the following:

					

						(ii)Discretion of

				secretary to modify the timelineEvery 3 years, the Secretary—

							(I)shall review the requirements of the

				timeline established in clause (i); and

							(II)may issue guidance or regulations modifying

				such requirements if the Secretary determines, at the Secretary's discretion

				and after a review of the progress of the States towards making adequate yearly

				progress for the 2013–2014 school year, that modifications to the timeline are

				in the interests of improving student achievement and are in keeping with the

				purposes of this

				title.

							.

				3.Alternative

			 accountability systems

			Section 1111(b)(2) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is further

			 amended—

				(1)by striking subparagraph (I) and inserting

			 the following:

					

						(I)Annual

				improvement for schools

							(i)In

				generalEach year for a

				school to make adequate yearly progress under this paragraph—

								(I)each group of students described in

				subparagraph (C)(v) must meet or exceed the objectives set by the State under

				subparagraph (G), except that if any group described in subparagraph (C)(v)

				does not meet those objectives in any particular year, the school shall be

				considered to have made adequate yearly progress if—

									(aa)the percentage of students in that group

				who did not meet or exceed the proficient level of academic achievement on the

				State assessment under paragraph (3) decreased by 5 percent over the past year,

				or an aggregate of 10 percent over 2 years, and that group has made progress on

				1 or more of the academic indicators described in subparagraph (C)(vi) or

				(vii); or

									(bb)the students in that group demonstrate that

				they are making progress towards proficiency through an additional model or

				system for measuring student progress described in subparagraph (J) and that

				group has made progress on one or more of the academic indicators described in

				subparagraph (C)(vi) or (vii); and

									(II)not less than 95 percent of each group of

				students described in subparagraph (C)(v) who are enrolled in the school are

				required to take the assessments, consistent with paragraph (3)(C)(xi) and with

				accommodations, guidelines, and alternative assessment provided in the same

				manner as those provided under section 612(a)(17)(A) of the Individuals with

				Disabilities Education Act and paragraph (3), on which adequate yearly progress

				is based (except that the 95 percent requirement described in this clause shall

				not apply in a case in which the number of students in a category is

				insufficient to yield statistically reliable information or the results would

				reveal personally identifiable information about an individual student).

								(ii)Children with

				disabilitiesIn the case of a

				child with a disability (as defined in section 602(3) of the Individuals with

				Disabilities Education Act), a State may deem the child to have met the State's

				proficient level of academic achievement on the State assessments for purposes

				of calculating adequate yearly progress under this section if—

								(I)the student's individualized education

				program plan team (as defined in section 614(d)(1)(B) of such Act) designates

				an alternate assessment based on alternate or modified student academic

				achievement standards as a more appropriate measure of the student's academic

				progress and achievement for purposes of the assessment requirements under this

				part; and

								(II)the student achieves a proficient score on

				such alternate assessment.

								(iii)Report from

				SEAFor any year that a State

				educational agency makes use of the flexibility provided by this section to

				allow alternate assessments for more than 3 percent of the total student

				population Statewide, the State educational agency shall make available to the

				public a report that includes the percentage of all special education students

				in the State who were assessed according to clause

				(ii).

							.

				(2)by redesignating subparagraphs (J) and (K)

			 as subparagraphs (L) and (M), respectively; and

				(3)by inserting after subparagraph (I) (as

			 amended by paragraph (1)) the following:

					

						(J)Additional

				models and systems for measuring student progressIn developing a single, statewide State

				accountability system pursuant to subparagraph (A), a State may establish

				models and systems for measuring student progress for purposes of determining

				whether an agency or school has made adequate yearly progress that are in

				addition to the models and systems otherwise described in this paragraph if the

				models and systems are in keeping with the purposes of this title. Additional

				models and systems that measure student progress under this paragraph may

				include—

							(i)cohort growth models that—

								(I)demonstrate progress based on longitudinal

				student assessment results indicating improvement in the academic performance

				of the same cohort of students over time; and

								(II)may in some instances specify different

				starting points, different intermediate goals, and different annual measurable

				objectives for different cohorts;

								(ii)indexing systems that demonstrate progress

				based on improvement in assessment scores for students below the proficient

				level, such as improvements from the below basic to basic level, or from basic

				to another intermediate level below the proficient level, if the system does

				not include improvement in students scores for students who scored at the

				proficient level and higher; or

							(iii)a system that demonstrates progress based

				on improvements in closing the achievement gap or making progress towards

				another State-established high-achievement target, such as a system that

				demonstrates progress towards having all subgroups meet or exceed the current

				percentage of proficient students at the State's top-performing schools (such

				as the top 20 percent of schools), if the system requires continued improvement

				towards subsequently higher targets until all students have reached the

				proficient level.

							(K)Requirement for

				guidance from the secretary on additional models and systems for measuring

				student progressNot later

				than 120 days after the date of enactment of the No Child Left Behind

				Flexibility and Improvements Act, the Secretary shall establish specific models

				of additional models and systems for measuring student progress that meet the

				requirements of subparagraph (J), including models of cohort-growth systems,

				indexing systems, or high-achievement target systems described in subparagraph

				(J). To the extent possible, the models shall demonstrate the maximum amount of

				flexibility available under this part in the design of additional models and

				systems for measuring student progress. In addition, the Secretary shall create

				a task force to provide guidance and other technical assistance to those States

				interested in incorporating additional models and systems for measuring student

				progress into their State accountability

				plan.

						.

				4.State option regarding

			 students with limited English proficiencySection 1111(b)(2) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) (as amended by section

			 3) is further amended by adding at the end the following:

			

				(N)State option

				regarding students with limited English proficiency

					(i)In

				generalIn determining

				whether a school, local educational agency, or State has made adequate yearly

				progress under this subsection, a State shall have the option to include in the

				students with limited English proficiency subgroup a student who was formerly

				included in the subgroup and subsequently acquired proficiency in

				English.

					(ii)Duration of

				inclusion in the subgroupA

				State may include a student described in clause (i) in the students with

				limited English proficiency subgroup until the student completes secondary

				school.

					(iii)Rules of

				constructionNothing in this

				subparagraph shall be construed—

						(I)to count a student described in clause (i)

				as a student with limited English proficiency for purposes of—

							(aa)determining a State-defined minimum

				subgroup size; and

							(bb)allocating funds under title III;

							(II)to require a student described in clause

				(i)—

							(aa)to continue to take a limited English

				proficiency assessment under paragraph (7); and

							(bb)to receive language services provided to

				students with limited English

				proficiency.

							.

		5. Local academic

			 assessmentsSection

			 1111(b)(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6311(b)(3)(A)) is amended—

			(1)by striking (A)

			 In

			 general.—Each State plan and inserting the

			 following:

				

					(A)Implementation

				of assessments

						(i)In

				generalEach State plan;

				and

						.

			(2)by adding at the end the following:

				

					(ii)Rule of

				construction regarding use of local assessmentsNothing in this Act shall be construed to

				prohibit a State from using a local assessment system or a mixed system of

				State and local assessments in carrying out clause (i), if the assessment

				system—

						(I)is aligned with the State's content and

				achievement standards and provides coherent information about student

				attainment of those standards;

						(II)is valid and reliable, and consistent with

				relevant professional and technical standards;

						(III)provides individual student reports and

				itemized score analysis; and

						(IV)allows the State to aggregate, with

				confidence, data from disparate local assessments.

						(iii)Required

				technical assistanceNot

				later than 120 days after the date of enactment of the No Child Left Behind

				Flexibility and Improvements Act, the Secretary shall provide models of local

				assessment systems or mixed system of State and local assessments meeting the

				requirements described in clause (ii), and shall provide guidance and technical

				assistance to States on ways that these systems may be used to satisfy the

				assessment requirements of this

				part.

					.

			6.Deferral of Academic

			 AssessmentsSection

			 1111(b)(3)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6311(b)(3)(D)) is amended by striking clauses (i) through (iv) and inserting

			 the following:

			

				(i)$640,000,000 for fiscal year 2006;

				and

				(ii)$670,000,000 for fiscal year

				2007.

				.

		7.Adequate yearly

			 progress by group and subjectSection 1116(b) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(b)) is amended—

			(1)in subparagraph (A) of paragraph (1), by

			 inserting with respect to the performance of a particular group of

			 students described in section 1111(b)(2)(C)(v) in the same academic

			 subject, after that fails, for 2 consecutive

			 years,;

			(2)in the matter preceding subparagraph (A) of

			 paragraph (5), by inserting with respect to the performance of a

			 particular group of students described in section 1111(b)(2)(C)(v) in the same

			 academic subject, after that fails to make adequate yearly

			 progress,;

			(3)in the matter preceding clause (i) of

			 paragraph (7)(C), by inserting with respect to the performance of a

			 particular group of students described in section 1111(b)(2)(C)(v) in the same

			 academic subject, after that fails to make adequate yearly

			 progress,; and

			(4)in the matter preceding clause (i) of

			 paragraph (8)(A), by inserting with respect to the performance of a

			 particular group of students described in section 1111(b)(2)(C)(v) in the same

			 academic subject, after continues to fail to make adequate

			 yearly progress,.

			8.Modification of the

			 definition of highly qualified teacherSubpart 1 of part A of title I of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is

			 amended by adding at the end the following:

			

				1120C.Modification of

				the definition of highly qualified teacher

					(a)Highly

				qualified teachers of multiple academic subjectsNotwithstanding section 9101(23) or any

				other provision of law, a middle or secondary school teacher employed to teach

				multiple academic subjects shall be deemed to be highly qualified for purposes

				of this part, if—

						(1)the teacher meets the requirements of

				section 9101(23)(A);

						(2)the teacher has a bachelor's degree;

						(3)the teacher has demonstrated a high level

				of competency in at least one subject taught by the teacher by passing a test

				described in subclause (I), or a successful completion described in subclause

				(II), of section 9101(23)(B)(ii), applicable to such subject;

						(4)(A)the State educational agency makes a

				determination, for a period of not more than 3 years at a time, that—

								(i)the teacher should be considered highly

				qualified for purposes of this part based on a showing that the teacher is

				making progress toward becoming highly qualified as defined in section

				9101(23); and

								(ii)at the time the State educational agency

				makes such determination, the teacher teaches in a local educational agency of

				the State that has provided the State educational agency with evidence (that

				may include the fact that the local educational agency serves a small and rural

				school facing unique staffing or hiring challenges that require teachers to

				teach multiple academic subjects) that the local educational agency has made a

				reasonable effort to provide teachers who are highly qualified under section

				9101(23) to every student served by the local educational agency; or

								(B)the teacher has an academic minor

				consisting of not less than 15 credit hours, or the equivalent of an academic

				minor as defined by the State educational agency in its State plan pursuant to

				section 1119(a)(2), in each academic subject that is taught by the teacher

				(other than a subject for which the teacher has demonstrated a high level of

				competency under paragraph (3)), and each such subject is related to a subject

				for which the teacher has demonstrated a high level of competency under

				paragraph (3).

							(b)ReportFor each year that a teacher in a State is

				deemed to be highly qualified under subsection (a), the State educational

				agency in the State shall make available to the public a report that

				includes—

						(1)the number of teachers in the State that

				are deemed highly qualified under subsection (a); and

						(2)the total amount of subgrant funds made

				available under subpart 2 of part A of title II that the State awards to local

				educational agencies under such subpart that are available to assist the

				teachers described in paragraph (1) with the process of becoming highly

				qualified as defined in section

				9101(23).

						.

		9.Reading activities for

			 individual studentsSection

			 1202(c)(7) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6362(c)(7)) is amended by adding at the end the following:

			

				(C)Reading

				activities for individual studentsNotwithstanding any other provision of this

				subpart, an eligible local educational agency may use the funds provided under

				the subgrant for any activity described in subparagraph (A) that is provided to

				a student in a manner other than on a classwide instruction basis, including

				small group instruction and one-to-one

				instruction.

				.

		10.Definition of highly

			 qualifiedSection

			 9101(23)(B)(ii)(II) (20 U.S.C. 7801(23)(B)(ii)(II)) is amended by striking

			 credentialing; and and

			 inserting

			

				credentialing,except that

				the Secretary shall promulgate regulations permitting a teacher to demonstrate

				subject area competence in history, geography, economics, government, civics,

				or related subjects at middle or secondary schools in the State through a State

				social studies certificate that qualifies the teacher to teach such subjects;

				and.

		

